Citation Nr: 0807155	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
tinea pedis, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae, on appeal from an initial grant of 
service connection.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for the residuals 
of a pilonidal cyst with levator syndrome.  

5.  Entitlement to service connection for the residuals of a 
cold injury (frostbite) to the face and upper/lower 
extremities.

6.  Entitlement to service connection for the residuals of 
conjunctivitis.

7.  Entitlement to service connection for the residuals of 
testicular torsion.

8.  Entitlement to service connection for a lower back 
disability.

9.  Entitlement to service connection for a left hand 
disability.

10.  Entitlement to service connection for "chest pain".  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 1984, and from February 1986 to February 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March and June 2004 of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims folder indicates that the veteran had 
two periods of service (as noted above in the Introduction).  
However, the documents prepared in conjunction with this 
appeal (by the RO) indicate that the veteran had only one 
period of service.  Moreover, when the RO prepared its rating 
actions on the veteran's claim, it is unclear as to whether 
the RO considered the veteran's two periods of active duty 
service when it made its decision.  It is further unclear as 
to whether the RO ensured that it had all of the veteran's 
service medical records before it prior to issuing its 
decisions.  Because there is some uncertainty, the Board 
believes that the claim should be returned to RO/AMC so that 
this may be resolved prior to the issuance of a final 
decision on the merits of the claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2006).  Because there has been a lack of clarity 
overall with the claim, the Board believes that the claim 
should be returned to the VA/AMC so that thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, along with the 
veteran's service medical records, should be accomplished so 
that the disability evaluations will be a fully informed one 
in regards to the appellant's claim.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Such examinations should be performed because 
they may provide additional insight into the veteran's claim.

Finally, during the course of this appeal, the United States 
Court of Appeals for Veterans Claims, hereinafter the Court, 
issued Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 
2008 WL 239951 (Jan. 30, 2008), which discussed what the VA 
must do in order to be compliant with the VCAA.  In order to 
satisfy the VCAA duty to notify requirements for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the 
claimant that, to substantiate a claim, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which 
the claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; 

(4) the notice must also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  The veteran was provided with 
VCAA notice with respect to increased evaluation and service 
connection claims.  Said notice was provided in October 2003 
and March 2004.  Nevertheless, the notices were general in 
nature and a review of those letters suggest that they do not 
satisfy the first, second and third requirements set out 
above.  The Board, therefore, remands for VCAA compliant 
notice.  



Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should provide to the 
veteran all notification action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the service 
connection and increased rating claims.  
The notice should conform to the 
requirements of Vazquez-Flores, as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO/AMC is hereby put on notice 
that the veteran had two periods of active 
service.  As such, his official records 
may be located in different locations and 
that any requests made should reference 
the veteran's social security number, his 
military service number, his duty status, 
and the branch of service.

The RO/AMC should attempt to verify, 
through official channels, the veteran's 
periods of service and it should ensure 
that it has in its possession all of the 
veteran's service medical records for both 
periods of service.  

All records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
RO/AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to obtain 
them.  Also the RO/AMC should inform the 
veteran that VA will proceed to decide his 
appeal without these records unless he is 
able to submit them.  Allow an appropriate 
period of time within which to respond.

3.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his various 
disabilities that are the subject of this 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  Copies of 
the medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR § 3.159 
(2007).

4.  The AMC/RO should arrange for an 
examination of the left hand and back by 
an orthopedist; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The purpose of this examination is to 
ascertain the etiology of the veteran's 
claimed low back disability and left hand 
disorder.  The claims folder, including 
any documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any low 
back and hand disabilities found.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder (hand or back) is related to any 
in-service disease or injury or to his 
service in general.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

5.  The AMC/RO should arrange for a 
general medical examination by a general 
practitioner; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.  
The purposes of this examination is to 
determine whether the veteran now suffers 
from the residuals of a cold injury 
(frostbite) to the face and extremities, 
the residuals of testicular torsion, and 
"chest pains", and the etiology of any 
found disorder.  The claims folder, 
including any documents obtained as a 
result of this Remand, should be made 
available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning the etiology of any 
disabilities found.  The examiner is asked 
to state whether it is at least as likely 
as not that any such disorder is related 
to any in-service disease or injury or to 
his service in general.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  The veteran should be scheduled for a 
VA dermatological examination for the 
purpose of determining the severity and 
scope of his service-connected 
pseudofolliculitis barbae and tinea pedis.  
The examination must be performed by a 
specialist (medical doctor) in 
dermatology.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand, and must review 
the veteran's medical history.  Any tests 
and studies deemed necessary should be 
accomplished at this time.

The examiner should report whether the 
veteran has visible or palpable tissue 
loss over the areas affected by both 
conditions; gross distortion or asymmetry 
of one, two, or three or more features or 
paired sets of features (nose, chin, 
forehead, eyes (inclusive of eyelids), 
ears (auricles), cheeks, and lips); or six 
or more of the following characteristics:  
(1) a scar five or more inches (13 or more 
centimeters) in length; (2) a scar at 
least one-quarter inch (0.6 centimeters) 
wide at the widest part; (3) surface 
contour of a scar elevated or depressed on 
palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 
square centimeters); (6) skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 square centimeters); (7) 
underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters); and/or (8) skin indurated 
and inflexible in an area exceeding six 
square inches (39 square centimeters).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the 
examination.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The AMC/RO should arrange for a 
proctological examination of the veteran.  
The examination must be accomplished by a 
medical doctor and may not be performed by 
a nurse, a nurse practitioner, a 
physician's assistant, a doctor of 
osteopathy, etcetera.  The purpose of this 
examination is to discover the severity of 
the service-connected hemorrhoids and the 
residuals of a pilonidal cyst with levator 
syndrome.  The claims folder, including 
any documents obtained as a result of this 
Remand, should be made available to the 
examiner for review before the 
examination.  The examination report 
should consider all findings necessary to 
evaluate the claim and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.

The examiner should chronicle all of the 
symptoms and manifestations produced by 
these service-connected disorders; i.e., 
the examiner should comment on whether the 
veteran now has external or internal 
hemorrhoids, whether there is persistent 
bleeding, anemia, fissures, complete loss 
of sphincter control, leakage, involuntary 
bowel movements, the wearing of a pad, 
etcetera.  The examiner should also be 
asked to express an opinion as to whether 
the symptoms produced by these disorders 
significantly interfere with the veteran's 
ability to obtain and maintain gainful 
employment.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination is 
to be done before completion of the 
examination report.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

8.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is contacted by the RO/AMC.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying medical evidence.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



